TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00261-CV




                                    In the Matter of D. F.




               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
              NO. 37422, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant D.F. filed with this Court a motion to dismiss, requesting that this Court

dismiss his appeal. Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: August 29, 2003